NUMBER 13-22-00228-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


BRANDON PORTILLO,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This appeal is before the Court on its own motion. Upon review of the reporter’s

record, portions of the record are lost, missing, or destroyed. Upon review, state’s exhibit

3 in volume 13 is listed as a CD consisting of medical records and is password protected.

Furthermore, the exhibit page indicates the item is “unable to view when copied.” Due to
this status, we construe this portion of the record as lost, missing, or destroyed.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly,

this appeal is abated and the cause remanded to the trial court. The trial court shall cause

a hearing to be held to determine if the reporter’s record, specifically state’s exhibit 3 in

volume 13, or any other part thereof, is missing, lost, or destroyed. Furthermore, the court

is instructed to make findings under TEX. R. APP. P. 34.6(f), if necessary. Otherwise, the

court shall determine what steps are necessary to ensure the prompt preparation of a

reporter’s record and shall enter any orders required to avoid further delay and to preserve

the parties’ rights. The trial court is instructed to take notice of the Uniform Format Manual

for Texas Reporters’ Records, section 8.3, which specifically states computer files must

not be password-protected.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this

Court on or before the expiration of thirty days from the date of this order.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2022.




                                              2